United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Shreveport, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0577
Issued: October 10, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 23, 2018 appellant filed a timely appeal from a July 28, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that her lumbar
conditions are causally related to the accepted November 20, 2015 employment incident.
FACTUAL HISTORY
On July 7, 2016 appellant, then a 51-year-old lead medical supply technician, filed a
traumatic injury claim (Form CA-1) alleging that on November 20, 2015 she sustained lower back
1

5 U.S.C. § 8101 et seq.

pain radiating down to her legs while leaning over a sink while in the performance of her federal
employment duties. She further explained that her low back condition initially occurred on
July 19, 2013 when she attempted to sit on a stool that rolled away causing her to fall to the floor.2
Appellant first received medical care on April 4, 2016 and notified her supervisor on July 7, 2016.
By development letter dated September 13, 2016, OWCP informed appellant that the
evidence of record was insufficient to support her claim. It advised her of the medical and factual
evidence needed. OWCP afforded appellant 30 days to submit the necessary evidence.
In support of her claim, appellant submitted medical and diagnostic reports from 2013 and
2014 documenting treatment for her prior work-related lumbar sprain. A July 24, 2013 lumbar
spine x-ray revealed mild spondylosis of the mid and lower lumbar spine most evident at L5-S1,
degenerative joint disease of the bilateral SI joints, and a 2.1 centimeter rounded sclerotic focus
projecting over the left sacrum.
In medical reports dated from August 6, 2013 to June 3, 2014, Dr. Lewis C. Jones, a Boardcertified orthopedic surgeon, documented treatment for appellant’s lumbar conditions following a
July 19, 2013 work incident when she sat down on a stool at work which rolled away from her,
causing her to fall on her buttocks. He diagnosed lumbar spine sprain and tendinitis in the right
posterior rib cage. A January 9, 2015 lumbar magnetic resonance imaging (MRI) scan revealed a
degenerative disc with moderate annular bulge at L5-S1, and moderate lateral recess stenosis
bilaterally secondary to facet hypertrophy. Dr. Jones noted that L1 through L4 revealed normal
disc, no stenosis, and no herniated nucleus pulposus (HNP).
Appellant submitted medical reports dated June 27, 2014 to July 27, 2016 from
Dr. Pierce D. Nunley, a Board-certified orthopedic surgeon. In a June 27, 2014 initial evaluation,
Dr. Nunley reported that she was referred from Dr. Jones for evaluation of pain in her back,
buttock, and legs since the work incident on July 19, 2013. He diagnosed a discogenic element of
back pain, bilateral lower extremity radiculopathy, lumbar stenosis, multilevel lumbar spondylosis,
and multilevel lumbar disc derangement. Dr. Nunley opined that, based on the pathology,
appellant had discogenic issues at L5-S1 and L4-5 internal disc derangement.
In a February 22, 2016 initial evaluation, Dr. Nunley reported that appellant was evaluated
for back, buttock, and leg pain in 2014 following a July 2013 work injury. He noted that she
returned with similar pains and new symptoms. At that time, appellant was diagnosed with
2

The record reflects that on July 19, 2013 appellant sustained an injury when she slipped off her stool and fell to
the floor under OWCP File No. xxxxxx667. OWCP accepted the claim for contusion of back. Appellant resumed
work under a light-duty assignment. On April 22, 2016 she filed a notice of recurrence (Form CA-2a) alleging the
need for additional medical treatment due to increased pain. In a May 24, 2016 OWCP questionnaire, appellant
reported that, while working in the decontamination area, she was leaning over the sink to clean and experienced
intense pain in her back in November 2015. By decision dated June 21, 2016, OWCP denied her claim for a recurrence
of disability as the medical evidence of record failed to establish a material change/worsening of her accepted workrelated condition. It noted that appellant’s case remained closed and that she should consider filing a new Form CA-1
for a traumatic injury claim.
The Board notes that appellant filed an April 22, 2016 occupational disease claim (Form CA-2) under this current
claim, OWCP File No. xxxxxx870. On August 2, 2017 following the July 28, 2017 decision, OWCP combined File
Nos. xxxxxx667 and xxxxxx870 with the former serving as the master file.

2

multilevel lumbar disc derangement, discogenic pain, radicular pain, spondylosis, and
radiculopathy. She underwent physical therapy and bilateral L5 injections which improved her
condition for some time. Dr. Nunley compared appellant’s current lumbar x-rays with those from
June 27, 2014 which showed worsening spondylosis at L5-S1, as well as worsening of retrograde
listhesis that was not very evident on the initial visit. He diagnosed a discogenic element of back
pain, lumbar radiculopathy, L5-S1 spondylolisthesis, worsening L5-S1 spondylosis, and
spondylosis with radiculopathy.
In a May 19, 2016 narrative report, Dr. Nunley reported that appellant was initially
evaluated in 2014 due to a July 19, 2013 work-related injury when a stool slipped from under her
causing her to fall to the ground. Appellant complained of pain in her back, hips, and legs, denying
any pain prior to this injury. Dr. Nunley opined that it was reasonable to conclude that the pain in
her back and legs was more likely than not due to her work injury. Appellant’s current symptoms
included back pain going to her buttocks and thighs anteriorly and posteriorly, and physical
examination ﬁndings revealed positive straight leg raise bilaterally, diminished patella reflexes,
absent Achilles reﬂexes, but no strength deﬁcits. Dr. Nunley reported that a January 8, 2014 MRI
scan revealed disc derangement at L4-5 and L5-S1, moderate at L4-5 with some lateral stenosis
more significant at L5-S1. He diagnosed spondylosis with radiculopathy from L1 through L5, and
spondylosis with radiculopathy L5-S1.
In a July 27, 2016 report, Dr. Nunley reported that appellant was working a light-duty job
and complained of continued pain. He reported that she never had a complete resolution of her
previous problem and was just able to live with it. Dr. Nunley opined that this was evidence of an
exacerbation of appellant’s previous injury.
By decision dated September 20, 2016, OWCP denied appellant’s claim finding that the
evidence of record failed to establish that her diagnosed condition was causally related to the
accepted November 20, 2015 employment incident.
On October 20, 2016 appellant requested an oral hearing before an OWCP hearing
representative.
In support of her claim, appellant submitted a September 27, 2016 electromyography study
from Dr. David N. Adams, Board-certified in physical medicine and rehabilitation. Dr. Adams
reported that examination of the bilateral lower extremities and related lumbar paraspinal muscles
revealed no electrodiagnostic evidence of radiculopathy, neuropathy, or myopathy in the lower
extremities.
Appellant also submitted medical reports dated September 20 and October 17, 2016 from
Dr. Nunley. A September 20, 2016 lumbar spine MRI scan revealed that her discs from L1 through
L4 were unremarkable, L4-5 showed broad-based disc bulge, there was bilateral mild subarticular
stenosis and mild internal disc derangement, and L5-S1 revealed modic endplate changes and
central disc herniation with mild-to-moderate subarticular neuroforaminal stenosis bilaterally.
A hearing was held on May 23, 2017 during which appellant testified in support of her
claim. She reported that she initially sustained a work-related injury on July 19, 2013 and was
placed on limited duty, but continued to work. The hearing representative noted that appellant’s

3

prior claim was accepted for a back contusion and it did not appear that it was ever expanded to
include additional conditions. Appellant reported that on November 20, 2015, she was leaning
over a sink to clean at work and experienced pain in her lower back down to her legs. She reported
that nothing really happened to cause her a new injury as she was simply leaning over the sink,
and when she stood up pain radiated down her back. Appellant was unclear if this should be
considered a traumatic injury or a recurrence of her prior claim. The hearing representative advised
appellant to provide a report from her treating physician discussing whether her current condition
was causally related to her employment injury or prior injury. The record was held open for 30
days.
By decision dated July 28, 2017, OWCP’s hearing representative affirmed the
September 20, 2016 decision finding that the evidence of record failed to establish that appellant’s
lumbar injury was causally related to the accepted November 20, 2015 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
In order to determine whether an employee actually sustained an injury in the performance
of duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.6 The second component is whether the
employment incident caused a personal injury and generally can be established only by medical
evidence.
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence supporting such causal relationship.7 The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.
3

Supra note 1.

4

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

5

Michael E. Smith, 50 ECAB 313 (1999).

6

Elaine Pendleton, supra note 4.

7

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

4

This medical opinion must include an accurate history of the employee’s employment injury and
must explain how the condition is related to the injury. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that her lumbar
condition is causally related to the accepted November 20, 2015 employment incident.9
The record reflects that appellant had a prior July 19, 2013 work-related lumbar injury
which OWCP accepted for back contusion under File No. xxxxxx667. By decision dated June 21,
2016, OWCP denied her claim for a recurrence of disability having occurred on or around
November 2015. Appellant subsequently filed a Form CA-1 in the current claim alleging a
November 20, 2015 traumatic injury when she was leaning over a sink and experienced back pain.
In support of her claim, appellant submitted Dr. Jones and Dr. Nunley’s medical reports
dating back to 2013 and 2014, which documented treatment for her prior July 19, 2013 workrelated lumbar injury. The Board notes that she is asserting a new injury to the same area of the
body. While the reports provide detailed findings pertaining to her lumbar medical history, they
predate the claimed November 20, 2015 date of injury. As such, the reports are of no probative
value to establish causal relationship to the November 20, 2015 employment incident.10
Appellant also submitted more recent reports from Dr. Nunley dated February 22 to
October 17, 2016. Dr. Nunley provided treatment for discogenic element of back pain, bilateral
lower extremity radiculopathy, lumbar stenosis, multilevel lumbar spondylosis, and multilevel
lumbar disc derangement. He opined that it was reasonable to conclude that the pain in her back
and legs was more likely than not due to her work injury. The Board finds that the opinion of
Dr. Nunley is not well rationalized.
In this instance, appellant has alleged that a traumatic injury occurred on November 20,
2015 when she was leaning over a sink to clean for an extended period and felt pain radiating down
her back and legs. Dr. Nunley failed to make note of the November 20, 2015 employment incident
or the circumstances surrounding the injury. While he provided various lumbar diagnoses, he did
not provide an opinion that this work incident caused or aggravated appellant’s diagnosed lumbar
conditions. Without an accurate history of injury, any opinion pertaining to causal relationship is
of limited probative value. The Board has held that a physician must provide a narrative
description of the identified employment incident and a reasoned opinion on whether the
employment incident described caused or contributed to the diagnosed medical condition.11
Dr. Nunley’s statement that appellant’s pain in her back and legs was more likely than not due to
8

James Mack, 43 ECAB 321 (1991).

9

See Robert Broome, 55 ECAB 339 (2004).

10

See generally J.P., Docket No. 14-0087 (issued March 14, 2014).

11

John W. Montoya, 54 ECAB 306 (2003).

5

her work injury is speculative and he appears to relate her current injury to the prior July 19, 2013
employment injury. Without explaining how physiologically the movements involved in the
November 20, 2015 employment incident caused or contributed to the diagnosed lumbar
conditions, Dr. Nunley’s reports are of limited probative value and insufficient to meet appellant’s
burden of proof.12
In a February 22, 2016 report, Dr. Nunley compared appellant’s current lumbar x-rays with
those from June 27, 2014 which showed worsening spondylosis at L5-1 as well as worsening of
retrograde listhesis that was not very evident on the initial visit. He further noted that she
complained of new symptoms. While this provides support for a worsening of appellant’s
condition since the July 19, 2013 employment incident, it is unclear if the cause is due to a
recurrence of her original injury, the November 20, 2015 employment incident, or a result of a
preexisting condition and degenerative changes. Dr. Nunley failed to discuss whether her
preexisting injury had progressed beyond what might be expected from the natural progression of
that condition.13 A well-rationalized opinion is particularly warranted when there is a history of a
preexisting condition.14
Dr. Nunley explained that he treated appellant in 2014 where she improved for some time
after undergoing physical therapy and bilateral L5 injections, but returned on July 22, 2016 with
similar pains and new symptoms. In his July 27, 2016 report, he reported that she never had a
complete resolution of her previous problem and was just able to live with it. Dr. Nunley opined
that it was evident that this was an exacerbation of her previous injury. The Board notes that it
appears that he is attributing appellant’s condition to a recurrence of her July 19, 2013 employment
injury under OWCP File No. xxxxxx667.15 As such, his reports are insufficient to meet appellant’s
burden of proof.
The remaining medical evidence of record is also insufficient to establish causal
relationship between appellant’s lumbar injury and the accepted November 20, 2015 employment
incident. The diagnostic reports simply interpret imaging studies with no firm medical diagnosis
or opinion on the cause of appellant’s injury.16 The Board has held that medical evidence that does
not offer any opinion regarding the cause of an employee’s condition is of no probative value.17
Any medical opinion evidence appellant may submit to support her claim should reflect a correct
12

See L.M., Docket No. 14-973 (issued August 25, 2014); R.G., Docket No. 14-113 (issued April 25, 2014); K.M.,
Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-0548 (issued November 16, 2012).
13

R.E., Docket No. 14-0868 (issued September 24, 2014).

14

T.M., Docket No. 08-0975 (issued February 6, 2009); Michael S. Mina, 57 ECAB 379 (2006).

15

A recurrence of disability means an inability to work after an employee has returned to work, caused by a
spontaneous change in a medical condition which resulted from a previous compensable injury or illness and without
an intervening injury or new exposure in the work environment. 20 C.F.R. § 10.5(x); see S.F., 59 ECAB 525 (2008).
See 20 C.F.R. § 10.5(y) (defines recurrence of a medical condition as a documented need for medical treatment after
release from treatment for the accepted condition).
16

It is not possible to establish the cause of a medical condition, if the physician has not stated a firm medical
diagnosis. T.G., Docket No. 13-76 (issued March 22, 2013).
17

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

6

history and offer a medically sound explanation by the physician of how the specific employment
incident, in particular physiologically, caused or aggravated her lumbar injury.18
As the evidence of record lacks rationalized medical evidence establishing causal
relationship between the accepted November 20, 2015 employment incident and appellant’s
diagnosed lumbar injuries, she has failed to meet her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her lumbar
conditions are causally related to the accepted November 20, 2015 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated July 28, 2017 is affirmed.
Issued: October 10, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

18

Id.

7

